     Case 4:21-cv-01774 Document 16 Filed on 06/11/21 in TXSD Page 1 of 2


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS

JENNIFER BRIDGES, et al          §
                                 §
      Plaintiffs,                §
                                 §
V.                               §                              Civil Action No. 4:21-CV-01774
                                 §
THE METHODIST HOSPITAL D/B/A THE §
METHODIST HOSPITAL SYSTEM, AND   §
HOUSTON METHODIST THE WOODLANDS §
HOSPITAL,                        §
                                 §
Defendants.                      §
   PLAINTIFFS’ SUPPLEMENT TO EMERGENCY MOTION FOR TEMPORARY
                        RESTRAINING ORDER

TO THE HONORABLE UNITED STATES DISTRICT COURT:

      JENNIFER BRIDGES, et al. (“Plaintiffs”) in the above-referenced cases and file this

Supplement to Emergency Motion for Temporary Restraining Order against THE METHODIST

HOSPITAL D/B/A THE METHODIST HOSPITAL SYSTEM and HOUSTON METHODIST

THE WOODLANDS HOSPITAL (“Defendants”). Plaintiffs offer the following exhibits:

       1.     The Declaration of Dr. Peter McCullough

       2.     The Declaration of Jennifer Bridges

   The Plaintiffs request the Court to reconsider the TRO in light of this evidence.

                                             Respectfully submitted,
                                             /s/ Jared R. Woodfill
                                             Jared R. Woodfill
                                             State Bar No. 00788715
                                             Federal Bar No. 17069
                                             WOODFILL LAW FIRM, P.C.
                                             3 Riverway, Suite 750
                                             Houston, Texas 77056
                                             Tel: (713) 751-3080
                                             Fax: (713) 751-3058
                                             woodfillservice@gmail.com (service)
                                             jwoodfill@woodfilllaw.com (non-service)
                                             Counsel for Plaintiffs
                                                1
      Case 4:21-cv-01774 Document 16 Filed on 06/11/21 in TXSD Page 2 of 2


                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing pleading has been served on all
counsel of record through the Court’s electronic filing system, on June 11, 2021.

                                                     /s/ Jared R. Woodfill__
                                                     Jared R. Woodfill




                                                 2
